Citation Nr: 1728601	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for PTSD and assigned an initial 10 percent rating.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Philadelphia, Pennsylvania, RO.

In a March 2013 rating decision, the RO granted a 50 percent rating, with an earlier effective date of May 19, 2005, assigned a temporary total rating for hospitalization, effective June 14, 2005, and then a 50 percent rating, effective June 16, 2006.  The Board's consideration of the claim for an initial higher rating excludes the time period for which a temporary total rating was in effect.

In an April 2015 Board decision, the claim was remanded in order to afford the Veteran with personal hearing before a Veterans Law Judge.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Pursuant to the April 2015 Board Remand, the Veteran was scheduled for a personal hearing before a Veterans Law Judge on May 17, 2017, for which he failed to appear.  In a letter received by the RO in June 2017, the Veteran requested that the hearing be rescheduled because he had moved prior to receiving the hearing notification letter.  The Veteran asserted that he notified the VA medical center (VAMC) of his change of address and did not realize that his address would not be updated throughout the VA system.  See the Veteran's letter dated June 2017.  As of the date of this decision, no action has been taken to reschedule the Veteran's requested hearing.

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).  In light of the Veteran's explanation for his failure to appear, it has been determined that he has presented good cause to have his hearing rescheduled and the cause for his failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  See C.F.R. § 20.705.  As such, a remand of the Veteran's appeal is necessary to afford him another opportunity to testify at his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO in Philadelphia, Pennsylvania.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

